Per Curiam.
This section gives to the state the power to contract a debt by loan to provide for the payment of expenses incurred to suppress insurrection, subject to no limitation as to the amount. By the same section the state ' may contract a debt by loan to provide for casual deficiencies of its revenue. But in such case such debt,, when evidenced *402or represented by bonds, as provided in this act, is contracted when the bonds are duly executed and delivered, and the power to contract such a debt, under existing circumstances, is subject to two limitations: First, the amount of such debt contracted in any one year shall not-exceed one fourth of a mill on each dollar of valuation of taxable property within the state; second, after such valuation exceeds one hundred millions of dollars, the aggregate amount of such debt— that is, the debt contracted by loan to provide for casual deficiencies of the revenue — shall not exceed one hundred thousand dollars.
The term “year” in section 3 means ‘•'■fiscal year,” and in this state the fiscal year shall be deemed to commence on the 1st day of December and end on the 30th day of November in each year. Our general assembly meets biennially, and at each session legislates with respect to the raising and disbursing of revenue for the two fiscal years next ensuing.
We are advised by the governor that by the assessment of 1894 the total valuation of taxable property in the state was $209,970,00-0, and upon the oral argument it was conceded by counsel who appeared in favor of the validity of the act, as well as by counsel who took the contrary view, that the valuation of taxable property in the state for the year 1895 is slightly in excess of $200,000,000. It is unnecessary to determine whether the valuation of taxable property upon which the amount of the debt is computed shall be of the assessment of 1894 or 1895, for, in either case, the provisions of this act may be made to harmonize with the limitations found in this section of the constitution, both as to the amount of the debt to be contracted in any one year and the aggregate amount of such debt.
Our conclusion, therefore, is that the state — having, by section 3 of article 11 of the constitution, the power to contract a debt by loan to provide for casual deficiencies of the revenue, which debt, under the present circumstances, may aggregate, but not exceed, $100,000, but being limited in the amount of the debt to be contracted in any one year to *403one fourth of a mill on each dollar of valuation of taxable property — may, during the present fiscal year, upon the basis either of the assessment of 1894 or 1895, lawfully issue its bonds under this act to provide for a casual deficiency in its revenues in the sum of $50,000, and during any subsequent fiscal year in an additional sum of $50,000. The amount of the debt to be contracted by loan to pay for the expenses to suppress insurrection being subject to no limitations as to the amount thereof, the state may also issue its bonds for such purpose in the sum of $75,000 at any time and in accordance with the provisions of the act.
In the argument no other provisions of the constitution were called to our attention which this act or its title was supposed to contravene, nor in our investigations have we discovered any constitutional objection thereto:
As to the form of the bond and coupon submitted to us, we decline to express an opinion, as the question is not of a nature calling for our decision in the present proceeding. Such matters of detail as the form of the bonds to be issued under this act may be safely intrusted to the governor and attorney general, who, by section 7 of the act under consideration, are authorized to prescribe the form of the bonds, subject to the provisions of section 2 of the same act.